GRAY, J.
At the April term, 1911, of the circuit court of Lent county, the grand jury returned an indictment against the defendant, charging him with selling intoxicating liquors in violation of the Local Option Law. The defendant entered a plea of not guilty, and was tried by a jury on the 2nd day of September, 1911, and convicted. ■ A judgment was rendered on the verdict, and he appealed.
The transcript shows that the defendant was given thirty days in which to file his bill of exceptions, but it does not appear that the bill was ever filed, as no copy of the same is found in the transcript.
We have examined the record proper, and finding no error therein, the judgment must be affirmed.
All concur.